Citation Nr: 9916223	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-42 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals, cervical disc disease with pain 
radiation to the right shoulder.

2.  Entitlement to a compensable initial rating for carpal 
tunnel syndrome, right upper extremity.

3.  Entitlement to a compensable initial rating for carpal 
tunnel syndrome, left upper extremity.

4.  Entitlement to a compensable initial rating for tension 
headaches.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.



ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1995.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a rating decision dated in March 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans bilateral carpal tunnel syndrome is 
characterized by a condition analogous to mild impairment of 
the median nerve of each arm.

3.  The veteran has slight limitation of motion of the 
cervical spine, with additional functional limitation due to 
pain and degenerative changes.

4.  The veterans tension headaches are not of such severity 
as to be analogous to characteristic prostrating migraine 
headaches averaging once every two months.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for postoperative 
residuals, cervical disc disease with pain radiation to the 
right shoulder, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 4.71, Diagnostic Code 5290 (1998).

2.  The criteria for an increased (compensable) rating for 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).

3.  The criteria for a 10 percent rating for carpal tunnel 
syndrome, left upper extremity, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (1998).

4.  The criteria for a 10 percent rating for carpal tunnel 
syndrome, right upper extremity, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During a VA general examination in February 1996, the veteran 
was noted to have had a C5-C6-C7 diskectomy in May 1995 
(during service) with hip donor site;  bilateral carpal 
tunnel syndrome diagnosed in May 1995 at the time of his neck 
surgery;  no history of left wrist fracture, but history of 
left hand fracture and left humerus fracture;  and right 
shoulder pain in the past with no treatment or diagnosis, 
possibly related to the cervical spine.

Present complaints included the left shoulder hurting since 
September 1995.  This was a chronic ache which increased with 
movement.  The veteran had also had constant throbbing in his 
neck since his neck surgery.  There were also constant 
problems with numbness in the wrists when using a computer.  
The veteran further denied any leg pain or history of 
headaches.  

Upon physical examination, there was a 4-cm surgical scar on 
the anterior right neck.  There was full range of motion of 
all extremities and spine with the exception of the cervical 
spine.  There was decreased range of motion with lateral 
flexion of 20 degrees on either side.  Forward flexion was 60 
degrees.  Extension backwards was 70 degrees.  Rotation was 
55 degrees in each direction.  There was some positive 
tenderness with lateral range of motion of the cervical spine 
bilaterally.  There was negative costovertebral angle 
tenderness.  There was negative straight-leg raising.  There 
were good distal pulses, sensation, and strength bilaterally.  
Cranial nerves II through XII were grossly intact.  Reflexes 
were 2+ upper and lower.  

February 1996 VA X-rays of the cervical spine revealed 
reversal of normal cervical curvature with narrowing of the 
interspace between C5-6 and C6-7.  Fusion of the vertebral 
bodies of C5-6 and C6-7 was noted.  

The VA examiners diagnoses were status post diskectomy C5-
C6-C7 with residual shoulder and arm pain;  history of carpal 
tunnel syndrome per patient, related to cervical spine 
surgery;   and history of left humerus fracture.

In his Form 9 dated in September 1996, the veteran contended 
that due to symptoms of carpal tunnel syndrome, he began 
looking for other work only two months after obtaining a job 
as a computer operator.  He stated that he was then hired as 
a zone manager in the shipping/receiving area of a retail 
store, but that problems arose when his carpal tunnel 
symptoms limited his ability to utilize the electronic 
scanning device that was necessary to process every piece of 
merchandise that arrived at the store.  He asserted that, 
unable to endure the headaches and neck pain and unable to 
perform required duties, he voluntarily left this position, 
too.

The veteran underwent a VA neurological examination in 
November 1996.  He was noted to be right handed, with a 
history of anterior cervical diskectomy and fusion of C5-C6 
and C6-C7, with mild lumbar radiculopathy and also history of 
carpal tunnel syndrome.  He was referred to neurology for an 
evaluation of service-connected cervical disk disease, carpal 
tunnel syndrome, and migraine headache.  He reported that he 
started having low back pain in 1994 before his surgery, and 
subsequently was found to have cervical disk disease.  After 
the operation, the veteran stated that he continued to have 
neck pain, intermittently, and only exacerbated whenever he 
sat by the desk for a long time and had to do work, such as 
typing.  He also stated that that he did not have any more 
shoulder pain as previously noted.  He stated that the pain 
was reduced whenever he would lie down.  He also reported 
reduction in pain with medications.  He had been on multiple 
pain medications including Motrin, Percocet, Demerol, Elavil, 
Tylenol 3 with codeine, and Valium.  

The examining physician noted that during service, the 
veteran visited the pain clinic in October 1994, and was 
given trigger point injections in the right shoulder 
musculature.  He claimed that these trigger point injections 
did not help to relieve the pain.  He described his neck pain 
as dull, sometimes throbbing, and usually triggered by 
sitting or lifting.  Raising his arms above his shoulders 
would trigger numbness and tingling bilaterally.

During the examination, the veteran stated that he had been a 
keyboard operator for about ten years.  He claimed that he 
had to shift his hands frequently to relieve the numbness and 
tingling.  He had undergone a previous EMG study, which 
showed carpal tunnel syndrome.

The veteran also gave a history of headaches.  He described 
the headaches as frontal, bilaterally, usually lasting 
anywhere from 45 minutes to an hour.  He took Tylenol, which 
relieved his headaches temporarily.  He stated that he had 
headaches on the average of once a week, with no nausea and 
vomiting.  He said that he was told by his previous physician 
that he had migraine headaches.  He also indicated that he 
was told that his migraine headaches were related to his 
cervical disease.  

Upon neurological examination, cranial nerves II through XII 
were intact.  Muscle strength was measured in the muscle 
groups of both upper extremities.  With the exception of the 
left flexor pollicis longus strength, where strength was 
measured at 4+/5, all other muscle groups demonstrated 
strength at 5/5.  There were no muscle atrophies of the 
veterans upper extremities. 

Upon sensory examination, including dermatomal distribution, 
the veteran showed no dermatome sensory loss, except mild 
decreased feeling at the fingertips of his right and left 
hands bilaterally.  Temperature sensation was intact 
bilaterally in the upper extremities, as well as vibratory 
sense and proprioception.

Reflexes of the biceps were 2/4 on the right and 2/4 on the 
left.  Reflexes of the triceps were 2/4 on the right and 2/4 
on the left.  Deep tendon reflexes were 2+/4 bilaterally, and 
ankle jerk was 2/4  bilaterally with no Babinski.

Coordination was intact for finger-to-nose and heel to shin.  
Gait was essentially normal, with good tandem walk, and the 
veteran would walk on his toes and heels without difficulty.

The examiners impression was that the veteran had no further 
shoulder pain other than neck pain, with radiation to his 
hands bilaterally.  The veteran appeared comfortable during 
the examination.  On neurological examination, there was no 
detection of weakness of his upper extremities, both in the 
proximal and distal muscles.  There was no apparent evidence 
of radiculopathy.  However, the  examiner stated, the pain 
syndrome that the veteran was experiencing may have been due 
to cervical radiculitis.

Regarding the veterans headache, from the history given by 
the veteran, tension headache was found to be likely by the 
examiner.  According to the examiner, the duration of the 
headaches and the symptoms of presentation did not seem to 
fit with migraine headache disorder.  

Regarding the veterans hands, the examiner found that the 
symptoms appeared to be consistent with carpal tunnel 
syndrome.  The veteran did not have a positive Phalen sign, 
but did have a positive Tinel sign on the right side.  The 
veteran also showed symptoms when he raised both hands above 
his shoulders.  

December 1996 X-rays of the cervical spine revealed reversal 
of the usual cervical lordotic curve in the lower portion, 
with moderate narrowing of the intervertebral discs between 
C5 and C7.  No other significant finding was manifest.  The 
examiners impression was degenerative changes, moderately 
severe to severe, with no interval change compared with the 
VA study of 10 months earlier.

In a letter from the United States Postal Service dated May 
2, 1997, the veteran was informed that he had tentatively 
been selected for a PTF mail processor position in 
Louisville, Kentucky.  He was informed that the next step in 
the hiring process was a medical examination, and was 
informed of the place and time for examination.  

During the May 8, 1997, preemployment and fitness for duty 
examination, a scar of the anterior neck was noted.  A 
medical surgical history of 2 herniated discs in 1995 was 
noted, with resultant surgery.  The veteran was noted to have 
bilateral carpal tunnel syndrome, with pain at times, and 
wore splints off and on at night.  Reports (presumably those 
of VA examinations) dated December 1996 of bilateral carpal 
tunnel syndrome were also noted, as well as a December 1996 
nerve conduction study which showed carpal tunnel syndrome on 
the right.  The veteran was found to have significant risks 
for employment.  He was categorized as having high 
risk/restriction, meaning that he was not medically qualified 
to perform essential functions of his position, and that 
accommodations would not reduce medical risk or restriction.  
The problem areas resulting in this categorization were noted 
to be the veterans neck, and carpal tunnel syndrome on the 
right. 

A memorandum dated in May 1997 from a military staff physical 
therapist states that the veteran was screened in physical 
therapy.  Upon completion of physical examination, the 
therapist could find no symptoms of any neuromusculoskeletal 
nature which could potentially exclude the veteran from any 
physical labor occupation.  There was no objective evidence 
of any existing nerve root impingement or carpal tunnel 
syndrome.  

A letter dated in May 1997 from an Army physician stated that 
an evaluation/work hardening report demonstrated that the 
veteran was fully capable of effectively functioning at any 
occupation requiring physical strength and endurance of both 
upper extremities in addition to exhibiting apparent carpal 
tunnel symptoms.  The letter was noted to be an advisory 
report based on conclusions of a work hardening evaluation 
through the Occupational Therapy Clinic at Ireland Army 
Community Hospital.

The veteran underwent evaluation of his carpal tunnel 
syndrome at a military medical facility in June 1997.  An 
electromyographic study showed the sampled muscles to be 
within normal limits.  A nerve conduction study showed 
prolonged sensory and motor distal latencies of the right 
median nerve, and decreased amplitude of sensory response of 
the right median nerve.  The examiners impression was that 
the study was consistent with a mild to moderate 
demyelinating injury to the right median nerve of the wrist.  
Both motor and sensory fibers were involved with apparent 
axonal loss only in sensory fibers.  There was currently 
evidence of any other nerve injury or an acute radiculopathy.

After being informed in a May 27, 1997, letter of his non-
selection due to the results of physical examination by the 
United States Postal Service, the veteran submitted the 
aforementioned Army medical documentation in support of his 
application of employment to the Post Office.  

In June 1997, the veteran received a letter from the United 
States Postal Service which stated that the additional 
information he submitted was carefully reviewed by its 
medical officer, and his condition was discussed with the 
military physician who wrote the aforementioned May 1997 
letter on the veterans behalf.  The letter from the Postal 
Service indicates that even in light of the new information, 
the Postal Service doctor advised that the veterans risk 
assessment was unchanged.  Since this doctors opinion was 
unchanged, the decision denying the veteran employment with 
the Postal Service was also unchanged.  

Analysis

A veterans assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991); it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
available evidence necessary for an equitable decision has 
been obtained and that no further assistance to the veteran 
is required to comply with VAs duty to assist pursuant to 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veterans service-connected disability.  The Board is of the 
opinion that this matter presents no evidentiary 
considerations which would warrant a detailed exposition of 
the remote clinical history pertaining to the disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veterans 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10 (1998).

The recent case of Fenderson v. West, 12 Vet. App. 119 (1999) 
dealt with staged ratings over time in cases where an initial 
rating is appealed.  The rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found -- a practice known as staged ratings.  Fenderson.

38 C.F.R. § 4.124a, Diagnostic Code 8515, pertains to 
evaluation of paralysis of the median nerve.  Under this 
diagnostic code the criteria for a 70 percent in the major 
hand or 60 percent in the minor hand are as follows:  
complete paralysis, with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened;  
pain with trophic disturbances.  Severe incomplete paralysis 
of the median nerve is rated as 50 percent disabling in the 
major hand or 40 percent disabling in the minor hand.  
Moderate paralysis is rated as 30 percent disabling in the 
major hand or 20 percent disabling in the minor hand.  Mild 
paralysis of the median nerve is rated as 10 percent 
disabling in either hand.

With respect to the veterans bilateral carpal tunnel 
syndrome, the Board finds that the veterans condition is 
most appropriately rated as analogous to mild paralysis of 
the median nerve in each hand.  During his September 1995 VA 
examination, the veteran complained of constant problems with 
numbness in the wrists when using a computer.  During his 
November 1996 VA neurological examination, the veteran showed 
symptoms when he raised both hands above his head.  In May 
1997, an Army physical therapist could find no objective 
evidence of any existing nerve root impingement or carpal 
tunnel syndrome. A letter dated in May 1997 from an Army 
physician stated that a nerve conduction study was consistent 
with a mild to moderate demyelinating injury to the right 
median nerve of the wrist, with both motor and sensory fibers 
involved with apparent axonal loss only in sensory fibers.  
However, the physician said, an evaluation/work hardening 
report demonstrated that the veteran was fully capable of 
effectively functioning at any occupation requiring physical 
strength and endurance of both upper extremities in addition 
to exhibiting apparent carpal tunnel symptoms.  The U.S. 
Postal Service indicated the veterans carpal tunnel syndrome 
was a factor in the veterans high risk/restriction, but this 
appears to have been based on the veterans medical history 
rather than his current condition.  Even after being informed 
by an Army medical doctor that the veteran had no limitations 
to physical endurance or strength of his upper extremities, 
the Post Office physician still found the veteran 
disqualified for employment.  The Board finds that the 
veteran has carpal tunnel syndrome analogous to mild 
paralysis of the median nerve because, over the appeal 
period, the veteran has had numbness and discomfort in his 
arms, hands and wrists, but has not been more than mildly 
physically disabled as a result, as the Army work hardening 
report shows.  The veteran has been found to have full 
strength in both upper extremities on repeated occasions.  
However, given the consistent history of complaints related 
to the veterans bilateral carpal tunnel syndrome, the Board 
finds that an increased rating of 10 percent for the left 
upper extremity, and 10 percent for the right upper 
extremity, analogous to mild paralysis of each median nerve, 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. § 4.124a, Diagnostic Code 8515.  The record does not 
demonstrate that the next higher rating of 20 percent is 
warranted for any time during the appeal period  the 
evidence does not demonstrate a condition analogous to 
moderate paralysis of the median nerve.  Fenderson, 38 C.F.R. 
§ 4.7.  

38 C.F.R. § 4.124a, Diagnostic Code 8100, pertains to 
evaluation of migraine headaches.  Under this diagnostic 
code, headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated as 50 percent disabling.  Headaches 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months are rated 
as 30 percent disabling.  Characteristic prostrating attacks 
averaging one in two months over the last several months are 
rated as 10 percent disabling.  Less frequent attacks are 
rated as noncompensably disabling.

With respect to the veterans headaches, at his February 1996 
VA examination, he denied history of headaches and did not 
complain of current headaches.  The Board notes that the most 
severe complaints, as noted at his November 1996 VA 
examination, are of headaches once a week lasting 45 minutes 
to an hour.  The veteran did not indicate that these 
headaches caused him to leave work or were prostrating in 
nature.  There is no indication that the headaches have been 
of the degree of severity characterized by compensable 
migraine headaches.  The examiner at the February 1996 VA 
examination noted that the duration of the headaches, and the 
symptoms of presentation, did not seem to fit with migraine 
headache disorder.  While this does not rule out the 
possibility that the headaches are of a compensable degree, 
it does tend to reinforce the Boards impression that the 45-
minute to one-hour tension headaches, occurring once a week, 
are not of a severity to be found compensable.  There is no 
medical evidence to indicate that these headaches have been 
prostrating or similarly debilitating at any time during the 
appeal period;  nor are the veterans complaints consistent 
with headaches of such severity.  Accordingly, the claim for 
a compensable rating for tension headaches is denied.  
Fenderson, 38 C.F.R. § 4.124a, Diagnostic Code 8100.

38 C.F.R. § 4.71a, Diagnostic Code 5290, pertains to 
evaluation of limitation of motion of the cervical spine.  
Under this diagnostic code, severe limitation is rated as 30 
percent disabling, moderate limitation is rated as 20 percent 
disabling, and slight limitation is rated as 10 percent 
disabling.

With respect to the cervical spine, limited motion of the 
cervical spine was noted at the veterans February 1996 VA 
examination.  There was decreased range of motion with 
lateral flexion of 20 degrees on either side.  Forward 
flexion was 60 degrees.  Extension backwards was 70 degrees.  
Rotation was 55 degrees in each direction.  There was some 
positive tenderness with lateral range of motion of the 
cervical spine bilaterally.  The Board finds that these 
measurements reflect only slight limitation of motion.  The 
wording of the examination report appears to reflect 
limitation of only lateral motion of the cervical spine.  
However, given the consistent history of limitation due to 
pain since his cervical spine surgery, and the degenerative 
changes shown by X-ray, the Board finds that a rating of 20 
percent, taking into additional factors such as pain, 
arthritis, incoordination, and fatigability, is warranted.  
38 C.F.R. § 4.71, Diagnostic Code 5290 (1998);  38 C.F.R. 
§§  4.40, 4.45, and 4.59;  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The next higher rating of 30 percent is not 
warranted because the medical evidence of record does not 
meet or approximate severe limitation of motion of the 
cervical spine for any time during the appeal period.  
Fenderson, 38 C.F.R. § 4.7.

The Board notes that the medical evidence of record suggests 
that the veteran also has disability of the upper 
extremities, to include bilateral carpal tunnel syndrome, as 
a neurological residual of his back disability;  this aspect 
of his disability is accounted for in the 10 percent ratings 
for his left and right carpal tunnel syndrome.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veterans 
service connected disabilities.  38 C.F.R. § 3.321(b).  The 
Board acknowledges that the veteran has claimed repeated loss 
of employment due to his service connected disabilities, and 
that he was disqualified from employment with the U.S. Post 
Office, apparently based on his medical history.  Since his 
inservice surgery, the veteran has not had frequent periods 
of hospitalization due to his service connected disabilities.  
Additionally, the Board notes that there is medical evidence 
of record stating explicitly that an evaluation/work 
hardening report demonstrated that the veteran was fully 
capable of effectively functioning at any occupation 
requiring physical strength and endurance of both upper 
extremities. Hence, the Board finds that the veterans 
service connected disabilities have not created marked 
interference with employment.  In light of the foregoing, the 
Board finds that this case does not warrant extraschedular 
consideration.  38 C.F.R. § 3.321(b) (1998). 


ORDER

A rating of 20 percent for postoperative residuals, cervical 
disc disease with pain radiation to the right shoulder, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.
 
An increased (compensable) rating for tension headaches is 
denied.
 
A 10 percent rating for carpal tunnel syndrome, left upper 
extremity, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 10 percent rating for carpal tunnel syndrome, right upper 
extremity, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

- 13 -


